        Case 1:20-cv-01469-DLF Document 125 Filed 12/17/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 BLACK LIVES MATTER D.C., et al.,

                     Plaintiffs,

       v.                                          Civil Action No. 20-1469 (DLF)

 DONALD J. TRUMP, et al.,

                     Defendants.


                   DISTRICT OF COLUMBIA DEFENDANTS’
            UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMIT

      The District of Columbia Defendants move for leave to exceed the page limits

set forth in Local Civil Rule 7(e) and seek to file a reply supporting the District

Defendants’ motion to dismiss plaintiffs’ Third Amended Complaint not exceeding 35

pages in length. The District Defendants believe that the scope of briefing necessary

to address the substantive issues in this case constitute extraordinary circumstances

sufficient to justify granting leave to exceed the page limit in their reply.

      Pursuant to Local Civil Rule 7(m), undersigned counsel discussed this matter

in good faith with the other parties. Counsel for plaintiffs, as well as counsel for

Captain Wayne Vincent, Officer Sean Kellenberger, Officer Thomas LoCascio and the

federal defendants in their official capacities consent to this relief. Counsel for

Attorney General William Barr, Major Mark Adamchik, Officer Cara Seiberling,

Officer Sean Cox, Officer Jeffrey Hendrickson, Officer Nicholas Jarmuzewski, Officer

Lawrence Sinacore, Officer Luis Feliciano, Officer Bryan McDonald, and Sergeant
        Case 1:20-cv-01469-DLF Document 125 Filed 12/17/20 Page 2 of 2




Jonathan Daniels, in their individual capacities, take no position on the request. The

District Defendants request that the Court grant the unopposed motion and enter the

proposed order.

Dated: December 17, 2020.        Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Brendan Heath
                                 DUANE BLACKMAN*
                                 RICHARD SOBIECKI [500163]
                                 BRENDAN HEATH [1619960]
                                 Assistant Attorneys General
                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 Phone: (202) 805-7640; (202) 805-7512;
                                 (202) 442-9880
                                 Fax: (202) 703-0646
                                 duane.blackman@dc.gov; richard.sobiecki@dc.gov;
                                 brendan.heath@dc.gov

                                 Counsel for the District of Columbia Defendants




*     Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, under LCvR 83.2(f).
                                          2
      Case 1:20-cv-01469-DLF Document 125-1 Filed 12/17/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

                     Plaintiffs,

      v.                                          Civil Action No. 20-1469 (DLF)

DONALD J. TRUMP, et al.,

                     Defendants.


              MEMORANDUM OF POINTS AND AUTHORITIES IN
             SUPPORT OF DISTRICT OF COLUMBIA DEFENDANTS’
           UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMIT

     In support of its unopposed motion for leave to exceed page limit, the District

Defendants submit:

     1. Local Civil Rule 7(e);

     2. The other parties’ lack of objection to the requested relief;

     3. The District Defendants’ showing of good cause as described in the motion;

     4. The inherent power of the Court.

Dated: December 17, 2020.          Respectfully submitted,

                                   KARL A. RACINE
                                   Attorney General for the District of Columbia

                                   TONI MICHELLE JACKSON
                                   Deputy Attorney General
                                   Public Interest Division

                                   /s/ Fernando Amarillas
                                   FERNANDO AMARILLAS [974858]
                                   Chief, Equity Section
      Case 1:20-cv-01469-DLF Document 125-1 Filed 12/17/20 Page 2 of 2




                                /s/ Brendan Heath
                                DUANE BLACKMAN*
                                RICHARD SOBIECKI [500163]
                                BRENDAN HEATH [1619960]
                                Assistant Attorneys General
                                400 Sixth Street, N.W., Suite 10100
                                Washington, D.C. 20001
                                Phone: (202) 805-7640; (202) 805-7512;
                                (202) 442-9880
                                Fax: (202) 703-0646
                                duane.blackman@dc.gov; richard.sobiecki@dc.gov;
                                brendan.heath@dc.gov

                                Counsel for the District of Columbia Defendants




*     Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, under LCvR 83.2(f).
                                         2
       Case 1:20-cv-01469-DLF Document 125-2 Filed 12/17/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

                      Plaintiffs,

       v.                                       Civil Action No. 20-1469 (DLF)

DONALD J. TRUMP, et al.,

                      Defendants.


                                      ORDER

      Upon consideration of the District of Columbia Defendants’ Unopposed Motion

for Leave to Exceed Page Limit (Unopposed Motion), and the entire record, it is this

____ day of ________________, 2020

      ORDERED that the Unopposed Motion is GRANTED; and it is further

      ORDERED that the District of Columbia Defendants may file a reply in

support of their motion to dismiss plaintiffs’ Third Amended Complaint not exceeding

35 pages in length.

      SO ORDERED.


Dated: _________________             __________________________________________
                                     THE HONORABLE DABNEY L. FRIEDRICH
                                      Judge, United States District Court
                                             for the District of Columbia

Copies to:

All counsel of record through CM/ECF
